Leech,
dissenting: The majority opinion, although it approves the charging of the petitioner, Fox, with additional compensation for the rental value of the corporation’s residence which he used during the taxable years, reverses the action of the respondent in including this identical rental value in the corporation’s income for the same *455years. I think the decision upon this latter action inconsistent with the former and erroneous. This amount, recognized as compensation to Fox from the corporation, must be treated as having been constructively paid to the corporation as rental, and therefore taxable income, to it, before it can be held to have been paid by the corporation to Fox. Cf. Burnet v. Wells, 289 U.S. 670.
Sea well agrees with this dissent.